Mr. Presiding Justice Dibell delivered the opinion of the court. 3. Corporation's, § 175*—when withdrawing stockholder may not buy adverse interest. Where certain stockholders in a corporation took for the corporation in their own names a lease of the right to haul coal through all entries, passages and openings in certain land, which lease they thereafter assigned to the corporation, held that one of such stockholders would have the right, after his withdrawal from the corporation, to buy the lessor’s interest in the lease and his mining rights in the land, and to enforce the payment of rent under the lease against the corporation as assignee of the lessees therein.